Case 19-20400        Doc 226     Filed 03/06/20    Entered 03/06/20 13:33:07        Page 1 of 3



Janice B. Grubin
Barclay Damon LLP
1270 Avenue of the Americas
Suite 501
New York, New York 10020
Telephone: (212) 784-5808
Facsimile: (212) 784-5775
Email: jgrubin@barclaydamon.com
Counsel to James R. Barnes

                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT
                                HARTFORD DIVISION

In re                                                 Chapter 11

DONNA J. BARNES,                                      Case No.: 19-20400

                               Debtor.


                                  NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that Janice B. Grubin and the law firm of Barclay Damon LLP

hereby appears in the above-captioned chapter 11 cases as counsel for James R. Barnes, pursuant

to section 1109(b) of title 11 of the United States Code (as amended, the “Bankruptcy Code”),

Rules 2002, 3017(a), 9007 and 9010 of the Federal Rules of Bankruptcy Procedure (as amended,

the “Bankruptcy Rules”), and requests that copies of any and all notices and papers filed or

entered in these cases and all papers served or required to be served in these cases be given to and

served upon the following:

             Janice B. Grubin
             Barclay Damon LLP
             1270 Avenue of the Americas
             Suite 501
             New York, New York 10020
             Telephone: (212) 784-5808
             Facsimile: (212) 784-5775
             Email: jgrubin@barclaydamon.com



20128979.1
Case 19-20400       Doc 226      Filed 03/06/20      Entered 03/06/20 13:33:07        Page 2 of 3



         PLEASE TAKE FURTHER NOTICE that, in accordance with section 1109(b) of the

Bankruptcy Code, the foregoing request includes not only the notices and papers referred to in the

Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of any

petition, pleading, complaint, conference, hearing, application, motion, request, or demand,

whether formal or informal, written or oral, or transmitted or conveyed by mail, delivery,

telephone, telecopy, or otherwise which affect or seek to affect in any way any rights or interests of

Mr. Barnes.

         PLEASE TAKE FURTHER NOTICE that the filing of this Notice of Appearance shall

not constitute (a) a waiver of rights to have any and all final orders in any and all non-core matters

entered only after de novo review by a United States District Court; (b) a waiver of rights to trial

by jury in any proceeding as to any and all matters so triable; (c) a waiver of rights to have the

reference withdrawn by the United States District Court in any matter or proceeding subject to

mandatory or discretionary withdrawal; (d) a waiver of any rights, claims actions, defenses,

setoffs, or recoupments; or (e) a consent by Mr. Barnes to the jurisdiction of the United States

Bankruptcy Court for the Southern District of New York with respect to any proceeding

commenced in these cases against or otherwise involving Mr. Barnes, all of which rights and

consents Mr. Barnes expressly reserves.




                                                 2

20128979.1
Case 19-20400       Doc 226     Filed 03/06/20      Entered 03/06/20 13:33:07       Page 3 of 3



         PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Service of Papers shall not be construed as an appointment of any person or entity as authorized

agents of Mr. Barnes, either expressly or impliedly, for purposes of receiving service of process

pursuant to Rule 7004 of the Bankruptcy Rules or Rule 4 of the Federal Rules of Civil Procedure.



Dated: March 6, 2020                                 BARCLAY DAMON LLP
       New York, New York
                                                     /s/ Janice B. Grubin
                                                     Janice B. Grubin
                                                     Barclay Damon LLP
                                                     1270 Avenue of the Americas
                                                     Suite 501
                                                     New York, New York 10020
                                                     Telephone: (212) 784-5808
                                                     Facsimile: (212) 784-5775
                                                     Email: jgrubin@barclaydamon.com


                                                     Counsel for James R. Barnes




                                 CERTIFICATE OF SERVICE

       I, Janice B. Grubin, hereby certify that on the 6th day of March, 2020, I caused to be served
a copy of the Notice of Appearance filed herewith to be served by this Court’s CM/ECF System.


                                                     /s/ Janice B. Grubin




                                                3

20128979.1
